Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 1 of 21 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 SIX STAR, INC., a Florida corporation,

         Plaintiff,
                                                                 6:20-cv-00613
                                                      CASE NO.: ________________

 vs.

 TRUECAR, INC., a Delaware corporation,
 a/k/a TRUECAR FLORIDA, INC.,

       Defendant.
 ________________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL
                              (Injunctive Relief Sought)

         Plaintiff, SIX STAR, INC. (“Plaintiff”), a Florida corporation, sues Defendant,

 TRUECAR, INC., a Delaware corporation, a/k/a TRUECAR FLORIDA, INC. (“Defendant”),

 and in support states the following:

                                           PARTIES

         1.      Plaintiff is a Florida corporation with its principal place of business at 1011

 North Wymore Road, Winter Park, Florida, 32789. Plaintiff, through its affiliated and related

 companies, is engaged in, among other services, the business of automobile sales and leasing.

         2.      On information and belief, Defendant is a Delaware corporation with its

 principal place of business at 120 Broadway, Suite 200, Santa Monica, California 90401 and

 is in the business of providing automobile pricing information, automobile buying and selling

 advice, and providing other services related to purchases and leasing of automobiles in this

 District.
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 2 of 21 PageID 2




                                 JURISDICTION AND VENUE

         3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

 1338 in that these claims arise under the Lanham Act, 15 U.S.C. § 1051 et seq., and has pendant

 jurisdiction under 28 U.S.C. § 1367(a) over the related state law claims.

         4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a

 substantial portion of the events giving rise to the claims herein alleged occurred in this judicial

 district, and, upon information and belief, Defendant conducts business in, and/or resides in,

 and otherwise have substantial contacts within, the Middle District of Florida.

                            FACTS COMMON TO ALL COUNTS

         5.      Plaintiff is a nationally known supplier of high-quality automobile sales and

 leasing services in Orange, Seminole, and other Florida counties. Plaintiff promotes and sells

 its automobile sales and leasing under the trademark BUY SMART, BE HAPPY (the “Mark”)

 throughout Florida, the United States, and internationally.

         6.      Since at least as early as September, 2009, Plaintiff has used the BUY SMART,

 BE HAPPY Mark and retains all legal rights and remedies associated with the Mark.

         7.      In recognition of Plaintiff’s exclusive rights to use the BUY SMART, BE

 HAPPY Mark in commerce in the United States, the United States Patent and Trademark

 Office has issued the BUY SMART, BE HAPPY trademark registration, Registration No.

 3786152, which trademark is incontestable. A true and correct copy of the federal registration

 is attached hereto as Exhibit “A.”

         8.      Plaintiff and its affiliated companies have used the Mark for automobiles,

 advertising agencies, namely, promoting the services of automobiles through the distribution



                                                  2
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 3 of 21 PageID 3




 of printed materials, TV visuals/audio/copy, radio audio/copy and digital online

 copy/video/visuals and by rendering sales promotion advice; Arranging and conducting trade

 show exhibitions in the field of automobiles; Automobile dealerships; Marketing and

 advertising services for automobile dealerships; Providing information about automobiles for

 sale by means of the Internet; Leasing of automobiles; and Providing information about

 automobiles for lease by means of the Internet, among other services, substantially and

 continuously, since at least as early as September, 2009, and long prior to the infringing use of

 the similar trademark BUY SMARTER DRIVE HAPPIER by Defendant.

        9.      Since adopting its Mark BUY SMART, BE HAPPY, Plaintiff has spent

 significant sums to advertise and promote the Mark and has achieved significant commercial

 success throughout the United States. In fact, it is through Plaintiff’s and its affiliated

 companies’ efforts that BUY SMART, BE HAPPY is a well-known brand that is consistently

 and continuously supported by singing (aka a jingle) in radio and TV, dedicated logos on TV,

 and digital and sales promotional materials in tv and radio commercials, and Plaintiff and its

 dealerships have become known as the source of automobile sales and leasing due to Plaintiff’s

 coined term BUY SMART, BE HAPPY for its automobile sales and leasing which are now

 known nationwide and elsewhere.

        10.     Through its longstanding use and registration of the Mark and its unique

 negotiation-free sales experience for consumers, including but not limited to its commission-

 free sales associates and 5-day/300-mile return policy, Plaintiff has acquired valuable

 trademark rights in the Mark for a variety of goods and services, and the Mark is widely

 recognized by consumers as being associated with the high quality automobile sales and



                                                3
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 4 of 21 PageID 4




 leasing services offered by Plaintiff in Orange and Seminole Counties and throughout Florida

 and the United States.

         11.     Plaintiff has spent tens of millions of dollars advertising and promoting the

 BUY SMART, BE HAPPY Mark and its auto sales and leasing services. Its marketing efforts

 include but are not limited to print, direct mail, e-mail marketing blasts, billboards, radio,

 television, internet, digital and social media, newspaper, magazine, sponsorships, vehicle

 displays and outdoor advertising, and point-of-sale materials.

         12.     Plaintiff also promotes its automobile sales and services through interactive

 websites      located    at   domain     names      such    as    www.audinorthorlando.com,

 www.classicmazda.com,              www.classichonda.com,            www.mazdalakeland.com,

 www.hollerclassic.com,             www.hollerhonda.com,               www.hollerhyundai.com,

 www.genesisnorthorlando.com, www.driversmartusa.com, and www.classichonda.com. The

 websites offer detailed information, maps, and contact information regarding the various BUY

 SMART, BE HAPPY automobile dealerships and related services, as well as vehicles for sale

 or lease.

         13.     Through Six Star, Inc., and its related and predecessor companies, Plaintiff has

 been engaged in the sale and leasing of automobiles and related services since at least as early

 as 1938. Used car sales services comprise approximately ½ of Plaintiff’s annual retail sales

 volume are thus a critical component of the various services that Plaintiff and its subsidiaries

 and related companies offer to the public.

         14.     Plaintiff advertises new and used automobiles for sale and for lease on its

 websites which predominantly display the Mark, BUY SMART BE HAPPY. Visitors to the



                                                4
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 5 of 21 PageID 5




 sites are provided with detailed descriptions and images of available vehicles by price range,

 as well as contact information for obtaining further information about automobile pricing,

 purchasing and leasing and to schedule test drives.

        15.      Plaintiff’s Mark, BUY SMART, BE HAPPY, through its widespread and long-

 term use, has acquired distinctiveness and has achieved secondary meaning in consumers’

 minds as to the source of Plaintiff’s goods and services and the Mark has become famous.

        16.      Through widespread and favorable public acceptance and recognition,

 Plaintiff’s Mark is an asset of substantial value to Plaintiff as a symbol of its quality services

 and goodwill.

        17.      Plaintiff’s Registration No. 3786152 for BUY SMART, BE HAPPY has been

 on the Principal Register for more than five (5) years and has become incontestable pursuant

 to 15 U.S.C. § 1065.

                            DEFENDANT’S INFRINGING USES

        18.      Defendant is not only a direct competitor of Plaintiff, but also a vendor of

 Plaintiff, providing lead information and advertising services to Plaintiff in the Middle District

 of Florida.

        19.      Defendant offers identical automobile pricing, buying and selling services

 while using its confusingly similar mark, BUY SMARTER DRIVE HAPPIER, which is likely

 to cause considerable confusion to the public and damage to the Plaintiff.

        20.      Defendant incorporates into its confusingly similar slogan 3 of the 4 words in

 Plaintiff’s BUY SMART BE HAPPY Mark. In addition, Defendant adds “er” to each of




                                                 5
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 6 of 21 PageID 6




 Plaintiff’s SMART and HAPPY components, all used in the same order as Plaintiff, to create

 a superlative to Plaintiff’s Mark.

         21.    Plaintiff’s counsel sent Defendant a cease-and-desist letter on February 18,

 2020, advising it of Plaintiff’s trademark rights, putting it on notice of those rights, and

 demanding that it cease all infringing activity. A copy of that letter is attached hereto as Exhibit

 “B.”

         22.    Counsel for the parties have exchanged additional letters but Defendant did not

 agree to cease its infringing use of its confusingly similar BUY SMARTER DRIVE HAPPIER

 mark.

         23.    Despite Plaintiff’s previously stated objection and Defendant being put on

 notice of Plaintiff’s trademark rights in the Mark, Defendant continued its use of BUY

 SMARTER DRIVE HAPPIER in its advertising and online videos.

         24.    Defendant’s use of BUY SMARTER DRIVE HAPPIER is confusingly similar

 to Plaintiff’s BUY SMART BE HAPPY Mark, and consumers may assume an affiliation with,

 or endorsement by, Plaintiff where none exists. This is made even more likely due to the fact

 that Defendant is a vendor of Plaintiff.

         25.    Defendant’s infringing actions are deliberate, wanton, and willful because

 Defendant is acting with full knowledge of Plaintiff’s prior established rights and federal

 registration for the Mark, BUY SMART, BE HAPPY, for Automobiles, Advertising agencies,

 namely, promoting the services of automobiles through the distribution of printed and audio

 promotional materials and by rendering sales promotion advice; Arranging and conducting

 trade show exhibitions in the field of automobiles; Automobile dealerships; Marketing and



                                                  6
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 7 of 21 PageID 7




 advertising services for automobile dealerships; Providing information about automobiles for

 sale by means of the Internet; Leasing of automobiles; and Providing information about

 automobiles for lease by mean of the Internet, because Defendant is a vendor of, and provides

 services to, Plaintiff in the Middle District of Florida.

        26.     Defendant is aware of the fame of Plaintiff’s Mark and Defendant began using

 its similar trademark long after Plaintiff’s Mark became famous.

        27.     Defendant is a direct competitor of Plaintiff and advertises to residents and

 visitors of the geographic locations where Plaintiff’s automobile dealerships are located and

 nationwide.

        28.     Due to the similarities between BUY SMART, BE HAPPY and BUY

 SMARTER DRIVE HAPPIER and their respective trade channels of advertising to consumers

 interested in purchasing or leasing automobiles promoted on the internet and elsewhere, the

 uses are confusingly similar.

        29.     Since Defendant’s website www.truecar.com and its advertising materials use

 BUY SMARTER DRIVE HAPPIER predominantly for competing services, consumers and

 potential consumers of Plaintiff’s goods and services are likely to encounter Defendant’s

 similar trademark and be confused as to source or sponsorship.

        30.     Defendant’s actions are likely to cause confusion, mistake, or deception as to

 Defendant’s good and services and the source of the goods and services, and are likely to

 falsely suggest a sponsorship, connection, license, or association between such services and

 Plaintiff’s automobile dealerships and services by virtue of the above, and/or will direct or has




                                                  7
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 8 of 21 PageID 8




 directed windfall profits to Defendant due to the confusion caused by Defendant’s use of a

 trademark similar to the Mark.

         31.     To date, Defendant has refused to discontinue use of the confusingly similar

 trademark.

         32.     Defendant’s use of a trademark similar to Plaintiff’s notorious and famous Mark

 BUY SMART, BE HAPPY is likely to cause confusion as to the source of Defendant’s

 services, especially since the services of Defendant are offered online nationwide as are

 Plaintiff’s services.

         33.     Defendant’s use of a trademark similar to Plaintiff’s famous Mark is likely to

 cause dilution to Plaintiff’s famous Mark and constitutes false advertising and unfair

 competition.

         34.     Defendant’s adoption and use of its confusingly similar mark to Plaintiff’s

 Mark is an obvious attempt at copying Plaintiff’s business strategies and an attempt at lifting

 Plaintiff’s imprint on the relevant market by trading off the goodwill Plaintiff has spent years

 generating.

         35.     Plaintiff has retained the law firm of Latham, Luna, Eden & Beaudine, LLP to

 enforce its rights in this matter, and it has agreed to pay said firm a reasonable attorneys’ fee

 for their services herein.

         36.     All conditions precedent to the filing and maintenance of this action have been

 performed, waived, or excused.




                                                8
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 9 of 21 PageID 9




                                     COUNT I
                        FEDERAL TRADEMARK INFRINGEMENT
                                 15 U.S.C. § 1114(1)

        37.     Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through

 36 above as if fully set forth herein.

        38.     Defendant has reproduced, copied, or imitated Plaintiff’s federally registered

 Mark, BUY SMART, BE HAPPY, in commerce by selling, offering for sale, and advertising

 its services in connection with the identical services using BUY SMARTER DRIVE

 HAPPIER.

        39.     Defendant’s use of the Mark in connection with providing automobile pricing,

 buying and selling services is likely to cause confusion, mistake, or deception of the public as

 to the origin, sponsorship, or approval of these services.

        40.     Defendant’s intentional and deliberate actions constitute willful infringement

 of Plaintiff’s federally registered Mark listed in this Complaint in violation of 15 U.S.C. §

 1114(1).

        41.     By reason of Defendant’s conduct, Plaintiff has been damaged.

        42.     Defendant’s conduct has enabled them to earn profits to which they are not in

 law, equity or good conscience entitled, and has unjustly enriched them, all to Defendant’s

 profit and Plaintiff’s damage.

        43.     Defendant’s conduct in violation of 15 U.S.C. § 1114(1) has further caused and,

 unless permanently enjoined, will continue to cause, irreparable injury to Plaintiff in the form

 of lost goodwill, diminished reputation, and increased costs, and Plaintiff will lose control over

 its valuable federally registered BUY SMART, BE HAPPY Mark.



                                                 9
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 10 of 21 PageID 10




         44.     The threatened continued injury to Plaintiff outweighs whatever damage a

  proposed injunction may cause Defendant, because Defendant has no legitimate interest in the

  continued use of service marks similar to Plaintiff’s and a permanent injunction will merely

  enjoin Defendant from conducting business in a manner already prohibited by law.

         45.     The public interest will be furthered by the granting of a permanent injunction

  because trademark laws were designed to prevent consumer confusion.

         WHEREFORE, Plaintiff, SIX STAR, INC., a Florida corporation, demands judgment

  against Defendant TRUECAR, INC., a Delaware corporation, a/k/a TRUECAR FLORIDA,

  INC., and an award of relief to Plaintiff including, but not limited to, the following:

         (a)     An Order enjoining all infringing use by Defendant of Plaintiff’s Mark and

                 marks confusingly similar thereto, including BUY SMARTER DRIVE

                 HAPPIER;

         (b)     An Order directing the destruction of Defendant’s advertising and promotional

                 materials and signage bearing the mark containing BUY SMARTER DRIVE

                 HAPPIER;

         (c)     An Order requiring Defendant to provide an accounting of profits, sales, and

                 contracts made or to be made arising from Defendant’s infringing use, unfair

                 competition and other wrongful acts;

         (d)     All remedies permitted by 15 U.S.C. § 1117, including but not limited to,

                 recovery of Defendant’s profits, Plaintiff’s damages (as may be trebled),

                 Plaintiff’s reasonable attorneys’ fees, and the costs of this action;

         (e)     An award of pre-judgment and post-judgment interest; and



                                                 10
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 11 of 21 PageID 11




         (f)     Such other and further relief as the Court may deem just and proper.

                                COUNT II
      FALSE DESIGNATION OF ORIGIN AND FEDERAL FALSE ADVERTISING
                             15 U.S.C. § 1125

         46.     Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through

  36 above as if fully set forth herein.

         47.     Defendant’s actions in adopting a trademark that is confusingly similar to

  Plaintiff’s are likely to cause confusion, mistake, or deception as to the origin, sponsorship, or

  approval of Defendant and the services offered by Defendant using its Mark, and thus

  constitutes false designation of origin in violation of Section 43(a) of the Lanham Act, 15

  U.S.C. § 1125(a)(1)(A).

         48.     Defendant’s actions also constitute false and misleading advertising by

  misrepresenting the nature, characteristics, and/or qualities of Defendant’s services, in

  violation of Section 43(a)(1)(B) of the Lanham Act, 15 U.S.C. § 1125 (a)(1)(B).

         49.     As a result of Defendant’s conduct, Plaintiff has been damaged.

         50.     Defendant’s conduct has enabled them to earn profits to which they are not in

  law, equity or good conscience entitled, and has unjustly enriched them, all to Defendant’s

  profit and Plaintiff’s damage.

         51.     Defendant’s conduct in violation of 15 U.S.C. § 1125 has further caused and,

  unless permanently enjoined, will continue to cause, irreparable injury to Plaintiff in the form

  of lost goodwill, diminished reputation, and increased costs, and Plaintiff will lose control over

  its valuable federally registered BUY SMART, BE HAPPY Mark.




                                                 11
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 12 of 21 PageID 12




         52.     The threatened continued injury to Plaintiff outweighs whatever damage the

  proposed injunction may cause Defendant, because Defendant has no legitimate interest in the

  continued use of service marks similar to Plaintiff’s and a permanent injunction will merely

  enjoin Defendant from conducting business in a manner already prohibited by law.

         53.     The public interest will be furthered by the granting of the permanent injunction

  because trademark laws were designed to prevent consumer confusion.

         WHEREFORE, Plaintiff, SIX STAR, INC., a Florida corporation, demands judgment

  against Defendant TRUECAR, INC., a Delaware corporation, a/k/a TRUECAR FLORIDA,

  INC., and an award of relief to Plaintiff including, but not limited to, the following:

         (a)     An Order enjoining all infringing use by Defendant of Plaintiff’s Mark and

                 marks confusingly similar thereto, including Defendant’s use of BUY

                 SMARTER DRIVE HAPPIER;

         (b)     An Order directing the destruction of Defendant’s advertising and promotional

                 materials and signage bearing the marks containing BUY SMARTER DRIVE

                 HAPPIER;

         (c)     An Order requiring Defendant to provide an accounting of profits, sales, and

                 contracts made or to be made arising from Defendant’s infringing use, unfair

                 competition, and other wrongful acts;

         (d)     All remedies permitted by 15 U.S.C. § 1117, including but not limited to,

                 recovery of Defendant’s profits, Plaintiff’s damages (as may be trebled),

                 Plaintiff’s reasonable attorneys’ fees, and the costs of this action;

         (e)     An award of pre-judgment and post-judgment interest; and



                                                 12
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 13 of 21 PageID 13




         (f)     Such other and further relief as the Court may deem just and proper.

                                       COUNT III
                             FEDERAL TRADEMARK DILUTION
                                     15 U.S.C. § 1125

         54.     Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through

  36 above as if fully set forth herein.

         55.     Plaintiff’s Mark has been used, advertised, and promoted extensively by

  Plaintiff for over 10 years and consequently is a famous mark that is distinctive and that is

  known throughout Florida and the United States.

         56.     Defendant was aware of the fame of Plaintiff’s Mark and Defendant began

  using the confusingly similar trademark, BUY SMARTER DRIVE HAPPIER long after

  Plaintiff’s Mark became famous.

         57.     Defendant has used the similar BUY SMARTER DRIVE HAPPIER in

  commerce in advertising and on its website, seen throughout Florida and the United States.

         58.     Defendant’s use of a trademark in commerce similar to Plaintiff’s Mark for

  identical services is likely to cause dilution by blurring and/or by tarnishment of Plaintiff’s

  famous Mark, in violation of 15 U.S.C. § 1125(c) and such dilution will continue and worsen

  unless enjoined by the Court.

         59.     As a result of Defendant’s conduct, Plaintiff has been damaged.

         60.     Defendant’s conduct has enabled it to earn profits to which it is not in law,

  equity or good conscience entitled, and has unjustly enriched it, all to Defendant’s profit and

  Plaintiff’s damage.




                                                13
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 14 of 21 PageID 14




         61.     Defendant’s conduct in violation of 15 U.S.C. § 1125(c) has further caused and,

  unless permanently enjoined, will continue to cause, irreparable injury to Plaintiff in the form

  of lost goodwill, diminished reputation, and increased costs, and Plaintiff will lose control over

  its valuable federally registered BUY SMART, BE HAPPY Mark.

         62.     The threatened continued injury to Plaintiff outweighs whatever damage the

  proposed injunction may cause Defendant, because Defendant has no legitimate interest in the

  continued use of service marks similar to Plaintiff’s and a permanent injunction will merely

  enjoin Defendant from conducting business in a manner already prohibited by law.

         63.     The public interest will be furthered by the granting of the permanent injunction

  because trademark laws were designed to prevent consumer confusion.

         WHEREFORE, Plaintiff, SIX STAR, INC., a Florida corporation, demands judgment

  against Defendant TRUECAR, INC., a Delaware corporation, a/k/a TRUECAR FLORIDA,

  INC., and an award of relief to Plaintiff including, but not limited to, the following:

         (a)     An Order enjoining all infringing use by Defendant of Plaintiff’s Mark and

                 marks confusingly similar thereto, including Defendant’s use of BUY

                 SMARTER DRIVE HAPPIER;

         (b)     An Order directing the destruction of Defendant’s advertising and promotional

                 materials and signage bearing the marks containing BUY SMARTER DRIVE

                 HAPPIER;

         (c)     An Order requiring Defendant to provide an accounting of profits, sales, and

                 contracts made or to be made arising from Defendant’s infringing use, unfair

                 competition and other wrongful acts;



                                                 14
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 15 of 21 PageID 15




         (d)     All remedies permitted by 15 U.S.C. § 1117 and 1125(c), including, but not

                 limited to, recovery of Defendant’s profits, Plaintiff’s damages (as may be

                 trebled), Plaintiff’s reasonable attorneys’ fees, and the costs of this action;

         (e)     An award of pre-judgment and post-judgment interest; and

         (f)     Such other and further relief as the Court may deem just and proper.

                                 COUNT IV
               TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION
                            UNDER COMMON LAW

         64.     Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through

  36 above as if fully set forth herein.

         65.     Defendant has reproduced, copied, or imitated Plaintiff’s registered Mark, BUY

  SMART, BE HAPPY, in commerce by selling, offering for sale, marketing, and/or advertising

  its services and products in connection with the similar trademark BUY SMARTER DRIVE

  HAPPIER and consumers are likely to be confused.

         66.     The aforesaid acts of Defendant constitute common law trademark

  infringement, misappropriation of Plaintiff’s goodwill, and unfair competition under the

  common law of Florida by reason of which Plaintiff has suffered and will continue to suffer

  irreparable injury.

         WHEREFORE, Plaintiff, SIX STAR, INC., a Florida corporation, demands judgment

  against Defendant TRUECAR, INC., a Delaware corporation, a/k/a TRUECAR FLORIDA,

  INC., and an award of relief to Plaintiff including, but not limited to, the following:




                                                 15
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 16 of 21 PageID 16




         (a)      An Order enjoining all infringing use by Defendant of Plaintiff’s Mark and

                  marks confusingly similar thereto, including Defendant’s use of BUY

                  SMARTER DRIVE HAPPIER;

         (b)      An Order directing the destruction of Defendant’s advertising and promotional

                  materials and signage bearing the marks containing BUY SMARTER DRIVE

                  HAPPIER;

         (c)      An Order requiring Defendant to provide an accounting of profits, sales, and

                  contracts made or to be made arising from Defendant’s infringing use, unfair

                  competition, and other wrongful acts;

         (d)      Recovery of Defendant’s profits, Plaintiff’s damages, Plaintiff’s reasonable

                  attorneys’ fees, the costs of this action and punitive damages;

         (e)      An award of pre-judgment and post-judgment interest; and

         (f)      Such other and further relief as the Court may deem just and proper.

                                   COUNT V
                      UNFAIR COMPETITION IN VIOLATION OF
               FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT

         67.      Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through

  36 above as if fully set forth herein.

         68.      Defendant knowingly and willfully reproduced, copied, or imitated Plaintiff’s

  Mark in selling, offering for sale, marketing and/or advertising its services and products in

  connection with the similar trademark BUY SMARTER DRIVE HAPPIER.




                                                 16
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 17 of 21 PageID 17




         69.     Defendant’s conduct constitutes unfair methods of competition and/or unfair or

  deceptive acts or practices in the conduct of its business, in violation of the Florida Deceptive

  and Unfair Trade Practices Act, Section 501.201 et seq., Florida Statutes (2019).

         70.     By reason of Defendant’s conduct, Plaintiff has been damaged.

         71.     Defendant’s conduct has enabled them to earn profits to which they are not in

  law, equity or good conscience entitled, and has unjustly enriched them, all to Defendant’s

  profit and Plaintiff’s damage.

         72.     Defendant’s conduct has further caused and, unless permanently enjoined, will

  continue to cause, irreparable injury to Plaintiff in the form of lost goodwill, diminished

  reputation, and increased costs, and Plaintiff will lose control over its valuable federally

  registered BUY SMART, BE HAPPY Mark.

         73.     The threatened continued injury to Plaintiff outweighs whatever damage the

  proposed injunction may cause Defendant, because Defendant has no legitimate interest in the

  continued use of service marks similar to Plaintiff’s and a permanent injunction will merely

  enjoin Defendant from conducting business in a manner already prohibited by law.

         74.     The public interest will be furthered by the granting of the permanent injunction

  because trademark laws were designed to prevent consumer confusion.

         WHEREFORE, Plaintiff, SIX STAR, INC., a Florida corporation, demands judgment

  against Defendant TRUECAR, INC., a Delaware corporation, a/k/a TRUECAR FLORIDA,

  INC., and an award of relief to Plaintiff including, but not limited to, the following:




                                                 17
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 18 of 21 PageID 18




         (a)     An Order enjoining all infringing use by Defendant of Plaintiff’s Mark and

                 marks confusingly similar thereto, including Defendant’s use of BUY

                 SMARTER DRIVE HAPPIER;

         (b)     An Order directing the destruction of Defendant’s advertising and promotional

                 materials and signage bearing the marks containing BUY SMARTER DRIVE

                 HAPPIER;

         (c)     An Order requiring Defendant to provide an accounting of profits, sales, and

                 contracts made or to be made arising from Defendant’s infringing use, unfair

                 competition and other wrongful acts;

         (d)     All remedies permitted by Sections 501.207, 501.2105 and 501.211, Florida

                 Statutes (2019), including, but not limited to, recovery of Defendant’s profits,

                 Plaintiff’s damages, Plaintiff’s reasonable attorneys’ fees, and the costs of this

                 action;

         (e)     An award of pre-judgment and post-judgment interest; and

         (f)       Such other and further relief as the Court may deem just and proper.

                                    COUNT VI
                    DILUTION UNDER § 495.151, FLORIDA STATUTES

         75.     Plaintiff repeats and realleges the allegations set forth in Paragraphs 1 through

  36 above as if fully set forth herein.

         76.     Plaintiff’s Mark has been used, advertised, and promoted extensively by

  Plaintiff for over ten (10) years and consequently is a famous mark known throughout Florida

  and the United States.




                                                18
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 19 of 21 PageID 19




          77.    Defendant was aware of the fame of Plaintiff’s Mark and Defendant began

  commercially using the confusingly similar trademark, BUY SMARTER DRIVE HAPPIER,

  long after Plaintiff’s Mark became famous.

          78.    Defendant has used the similar BUY SMARTER DRIVE HAPPIER slogan as

  a service mark in videos and on their website, seen throughout Florida and the United States.

          79.    Defendant’s willful use of trademarks similar to Plaintiff’s Mark for identical

  services is likely to cause dilution of the distinctive quality of Plaintiff’s famous Mark, in

  violation of Section 495.151, Florida Statutes (2019), and such dilution will continue and

  worsen unless enjoined by the Court.

          80.    As a result of Defendant’s conduct, Plaintiff has been damaged.

          81.    Defendant’s conduct has enabled them to earn profits to which they are not in

  law, equity or good conscience entitled, and has unjustly enriched them, all to Defendant’s

  profit and Plaintiff’s damage.

          82.    Defendant’s conduct in violation of Section 495.151, Florida Statutes (2019)

  has further caused and, unless permanently enjoined, will continue to cause, irreparable injury

  to Plaintiff in the form of lost goodwill, diminished reputation, and increased costs, and

  Plaintiff will lose control over its valuable federally registered BUY SMART, BE HAPPY

  Mark.

          83.    The threatened continued injury to Plaintiff outweighs whatever damage the

  proposed injunction may cause Defendant, because Defendant has no legitimate interest in the

  continued use of service marks similar to Plaintiff’s and a permanent injunction will merely

  enjoin Defendant from conducting business in a manner already prohibited by law.



                                                19
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 20 of 21 PageID 20




         84.     The public interest will be furthered by the granting of the permanent injunction

  because trademark laws were designed to prevent consumer confusion.

         WHEREFORE, Plaintiff, SIX STAR, INC., a Florida corporation, demands judgment

  against Defendant TRUECAR, INC., a Delaware corporation, a/k/a TRUECAR FLORIDA,

  INC., and an award of relief to Plaintiff including, but not limited to, the following:

         (a)     An Order enjoining all infringing use by Defendant of the Plaintiff’s Mark and

                 marks confusingly similar thereto, including Defendant’s use of BUY

                 SMARTER DRIVE HAPPIER;

         (b)     An Order directing the destruction of Defendant’s advertising and promotional

                 materials and signage bearing the marks containing BUY SMARTER DRIVE

                 HAPPIER;

         (c)     An Order requiring Defendant to provide an accounting of profits, sales, and

                 contracts made or to be made arising from Defendant’s infringing use, unfair

                 competition, and other wrongful acts;

         (d)     All remedies permitted by Section 495.141, Florida Statutes (2019), including,

                 but not limited to, recovery of Defendant’s profits, Plaintiff’s damages (as may

                 be trebled), Plaintiff’s reasonable attorneys’ fees, and the costs of this action;

         (e)     An award of pre-judgment and post-judgment interest; and

         (f)     Such other and further relief as the Court may deem just and proper.




                                                 20
Case 6:20-cv-00613-ACC-EJK Document 1 Filed 04/09/20 Page 21 of 21 PageID 21




                                 DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a trial by jury on all issues triable to a jury.

  Dated this 9th day of April, 2020.
                                                        ______________________________
                                                        Lori T. Milvain, Esquire
                                                        Florida Bar No. 0116660
                                                        lmilvain@lathamluna.com
                                                        Jennifer S. Eden, Esquire
                                                        Florida Bar No. 0867594
                                                        jeden@lathamluna.com
                                                        Trial Counsel
                                                        LATHAM, LUNA, EDEN &
                                                        BEAUDINE, LLP
                                                        111 N. Magnolia Avenue, Suite 1400
                                                        Orlando, Florida 32801
                                                        Telephone: (407) 481-5800
                                                        Facsimile:     (407) 481-5801




                                                 21
